DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shikami et al. (6,767,124).
Shikami et al. teaches a polishing liquid supply device that supplies a polishing liquid to a CMP polishing device, comprising a first flow channel transferring slurry, (from tank, 2), a second flow channel transferring pure water, (from tank 3), a blending flow channel communicating with the first flow channel and the second flow channel wherein the blending flow channel is arranged immediately before a liquid outlet that .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shikami et al. in view of Funk (6,767,124).
In reference to claim 2, Shikami et al. teaches a mixing unit, 12, mixing the slurry and the pure water is provided in the blending flow channel, (col. 8, lines 26-34),
In reference to claim 4, Shikami et al. teaches a drum, 2, storing the slurry and
a pump, 4, pumping out the slurry in the drum and supplying the slurry to the first flow channel wherein the first flow channel is a circulation flow channel that returns to the 
	
	Shikami et al. teaches all the limitations of the claim except for the mixing unit is provided with a first inflow port at one end of a hollow cylindrical body, an outflow port at the other end of the cylindrical body, a second inflow port on a side surface of the cylindrical body, and a stirring screw in the cylindrical body.
	Funk teaches a mixing unit, 190, is provided with a first inflow port, 192,  at one end of a hollow cylindrical body, an outflow port, 196,  at the other end of the cylindrical body, a second inflow port on a side surface of the cylindrical body, and a stirring screw, 198, in the cylindrical body, (col. 4, lines 59-64, fig. 5).
	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Shikami et al. with the mixing unit, as taught by Funk, since Shikami et al. is silent in reference to the actural structure of it’s mixing device. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shikami et al. in view of Komazawa et al. (10/279,324).
	Shikami et al. teaches all the limitations of the claims except for the mixing unit is a unit in which a plurality of meshes are arranged side by side in a hollow cylindrical body so that mesh orientation of meshes that follow each other is shifted by a predetermined angle.

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Shikami et al. with the mixing unit, as taught by Komazawa et al., since Shikami et al. is silent in reference to the actural structure of it’s mixing device. 

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shikami et al. as modified by Funk in further view of Laederich et al, (6,125,876).
Shikami et al. as modified by Funk teaches all the limitations of the claims except for one or a plurality of pressurizing tanks provided between the drum in the first flow channel and the branching point; and a gas pressurizing part that sends out an inert gas to the pressurizing tank and pushes out the liquid in the pressurizing tank, wherein the number of the pressurizing tanks is plural, and the polishing liquid supply device comprises control means, an open/close valve that is provided in at least one of a liquid inflow port and a liquid outflow port of each of the pressurizing tanks and opens or closes according to a given signal; and a filling amount sensor detecting a filling amount of liquid in each of the pressurizing tanks and outputting a signal indicating the detected filling amount.
Laederich et al. teaches a plurality of pressurizing tanks, 112,115, provided between the drum in the first flow channel and the branching point; and a gas pressurizing 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide the tool of Shikami et al. as modified by Funk, with the pressurized tanks and the above listed limitations, as taught by Laederich et al., in order to enhance the delivery means of the liquids throught the system, and thus control the pressure to better enhance the slurry supplying capabilities. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Byers et al. (9,770,804), Vogtmann et al. (2002/0141284) and Tanoue et al. (7,052,377) were cited to show other examples of liquid supply devices.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-575-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723